The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that if within thirty days after the receipt of the mandate in this cause by the clerk of the circuit court, the defendant (appellant here) will pay over to the complainant or its solicitor the amounts of installments of principal and interest then due, also costs of abstract and court costs which were incurred up to the time of the former acceptance of the offer by complainant, together with $100.00 for filing bill plus 10% of the amount due on the debt and unpaid at the time of filing the mandate herein as solicitor's fees; then and in that event the decree of the court below will stand reversed, otherwise it will stand affirmed.
BUFORD, C.J., AND WHITFIELD, TERRELL AND DAVIS, J.J., concur.